Citation Nr: 1022926	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-27 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active service from August 1968 to June 1970.

The Veteran's appeal as to the issue listed above arose from 
an August 2007 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fargo, North Dakota.  


FINDING OF FACT

The Veteran does not have a left foot disability that was 
caused or aggravated by his active military service.  


CONCLUSION OF LAW

A left foot disability was not incurred in or aggravated by 
the Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Service Connection

The Veteran argues that service connection is warranted for a 
left foot disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis, when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Veteran's service treatment reports include a pre-
induction examination  report, dated in January 1967, which 
shows that his feet were clinically evaluated as normal.  In 
an associated "report of medical history" he indicated that 
he had a history of foot trouble, and it was noted that he 
had "foot trouble from [a] car accident," and "contusions 
of feet - accident - OK now."  The Veteran's induction 
examination report, dated in May 1968, shows that his feet 
were clinically evaluated as normal.  In an associated 
"report of medical history" he indicated that he did not 
have a history of foot trouble.  It was noted that he had 
been in a car accident in 1962 "? feet and head."  In 
September 1968, he received treatment for a bilateral foot 
ache.  He was treated with a dressing and foot soaks on three 
occasions over the course of five days, and he received a 
profile for limited duty for four days (no physicial 
training, running, jumping or prolonged marching), and for 
seven days (no boots; wear shower shoes).  There is no record 
of treatment for any relevant symptoms for the remaining 
period of service.  The Veteran's separation examination 
report, dated in June 1970, shows that his feet were 
clinically evaluated as normal.  

A letter from E.L.E., M.D., dated May 12, 2008, states that 
he treated the Veteran for great left toe joint pain on that 
day.  He noted that the Veteran reported that he became aware 
of a problem with that part of his foot during basic 
training, that he sought medical attention at that time 
because he thought his boot was causing a problem with his 
foot, and that he was told "he had waited too long and could 
get in to trouble, so, in spite of continued pain in the 
foot, he just wrapped and padded the foot as best he could 
and completed his military service.  At the time of his 
discharge, he stated, no one examined his feet."  The report 
further notes that the Veteran complained of pain "off and 
on in the great toe joint and over the years the joint became 
larger and larger and more and more stiff."  He reported 
currently having joint pain.  On examination, the first 
metatarsophalangeal joint was markedly enlarged, with 
erythematous skin and very little range of motion.  X-rays 
were noted to show marked degenerative changes at the left 
first metatarsophalangeal joint with spurring on both the 
first metatarsal head and proximal phalangeal base as well as 
narrowing on the joint space.  The diagnoses were long-
standing hallux rigidus, left foot, and degenerative 
arthritis, left first metatarsophalangeal joint.  

The post-service medical evidence consists of private X-ray 
reports (presumably from Dr. E.L.E.) dated in May 2008, which 
do not note findings or a diagnosed condition.  

The Board finds that the claim must be denied.  As an initial 
matter, although the Veteran reported a history of foot 
trouble from a car accident prior to service, he also 
reported that he was "OK now."  The Veteran's January 1967 
pre-induction examination report, and his May 1968 induction 
examination report, both show that his feet were clinically 
evaluated as normal.  In the associated May 1968 "report of 
medical history" he indicated that he did not have a history 
of foot trouble.  The Board therefore finds that a left foot 
disorder was "noted" upon entrance into active duty service.  
Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The Veteran is 
therefore entitled to a presumption of soundness at service 
entrance.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  

In September 1968, the Veteran was treated for left foot pain 
three times over the course of five days, and he was profiled 
for one week; he was not diagnosed with  a left foot 
disorder.  There is no record of any subsequent treatment 
during the remaining period of service, a period of 
approximately one year and nine months.  A left foot 
condition was not noted upon separation from service, and at 
that time the Veteran stated that his condition was 
"excellent."  Therefore, a chronic left foot disorder is 
not shown during service.  See 38 C.F.R. § 3.303(a).  As for 
the post-service medical evidence, the earliest medical 
evidence of a left foot disorder is dated in 2008.  This is 
about 37 years after separation from service, and this period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In addition, there is no competent evidence of a nexus 
between a left foot disorder and the Veteran's service.  See 
38 C.F.R. § 3.303(d).  In this regard, Dr. E.L.E's letter 
shows that he recorded the Veteran's reported history, but 
his letter does not contain a medical opinion in which he 
relates a current left foot condition to the Veteran's 
service.  Finally, there is no medical evidence to show that 
arthritis of the left foot was manifest to a compensable 
degree within one year of separation from service.  See 38 
C.F.R. §§ 3.307, 3.309.  In summary, the evidence does not 
show that the Veteran has a left foot disorder that is 
related to his service, and the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that a left 
foot disability was caused or aggravated by service that 
ended in 1970.  The Veteran has reported that he has had left 
foot symptoms "off and on" since his service.  This report 
would normally be competent evidence to show that the Veteran 
experienced intermittent left foot symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from 
the weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence; if the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the Veteran's written testimony is 
insufficiently probative to warrant a grant of the claim.  
Although the Veteran has asserted that he has had left foot 
symptoms "off and on" since his service, see Dr. E.L.E's 
letter, this history is not further explained and is so vague 
that it could entail a number of very different patterns of 
left foot symptoms.  An interpretation indicating the 
existence of left foot symptoms since service would further 
be contradicted by the Veteran's statement in his separation 
examination report in which he described his condition as 
"excellent."  Furthermore, the Veteran does not have the 
requisite skill, knowledge, or training, to be competent to 
provide a diagnosis of a left foot disability, or to state 
whether such condition was caused or aggravated by service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this 
regard, while the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions does 
not render his statements incredible in and of itself, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of a 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting 
that lay evidence can be competent to establish a diagnosis 
when . . . a layperson is competent to identify the medical 
condition).  In this case, the Veteran's service treatment 
records do not show any relevant treatment after September 
1968, a period of about one year and nine months.  The post-
service medical records do not show any relevant treatment 
prior to 2008, and there is no competent evidence of a nexus 
between a left foot disability and the Veteran's service.  
Given the foregoing, the Board finds that the service 
treatment reports, and the post-service medical evidence, 
outweigh the Veteran's contentions to the effect that he has 
the claimed condition that is related to his service.   

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in May 2007.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's 
service treatment reports, and his non-VA medical records.  

The Veteran has not been afforded an examination, and an 
etiological opinion has not been obtained.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the Veteran was treated for left foot pain 
three times over the course of five days during service in 
September 1968, and he was profiled for one week.  He was not 
diagnosed with a left foot disorder.  There is no record of 
any subsequent treatment during the remaining period of 
service, a period of approximately one year and nine months.  
A left foot condition was not noted upon separation from 
service, and at that time, the Veteran stated that his 
condition was "excellent."  The earliest post-service 
medical evidence of a left foot disorder is dated in 2008, 
which is about 37 years after separation from service, and 
there is no competent evidence to show that the Veteran has a 
left foot disability that is related to his service.  Given 
the foregoing, the Board finds that the standards of McLendon 
have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2009); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Simply stated, the Board finds that the service and post-
service medical record provides evidence against this claim.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


